DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 10/18/2022, in which claims 1-14, 17-20 are presented for examination, claims 15, 16, are canceled, claims 12, 17, 18 are amended, wherein claims 1, 12, 19 are recited in independent form. The present Application claims priority to provisional application 62/033,486 with filing date of 06/02/2020.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Response to Arguments


Applicant's arguments filed 10/18/2022 have been fully considered, arguments with respect to claims 12-14, 17-20 as convincing and claims 12-14, 17-20 are allowed. The Examiner as also fully considered arguments with respect to claims 12-14, 17-20 but they are not persuasive. The Examiner maintains the current rejection with respect to claims 12-14, 17-20. The Applicant asserts that the limitation "transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode" is not taught by d1 in view of d2. The Examiner notes that the broadest reasonable interpretation is taken by the Examiner. In the arguments the Applicant argues and overly narrow interpretation on the limitation with respect to the prior art. The Examiner maintains that, given a broadest reasonable interpretation the limitation is met. As to the limitation “transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode” the Examiner notes a broadest reasonable interpretation includes any communication wherein the state of ‘hibernation’ can be inferred as meeting  the limitation requiring “a message to the second MLD indicating that the second STA is in the hibernation mode”. Under the proper interpretation the teaching of d1 in view of d2 discloses at least power saving modes and switching (see d2 para. 0053-0054) including messaging for setting up power saving switching (i.e. a message to the second MLD indicating that the second STA is in the hibernation mode) (see d2 para. 0055). D1 in view of d2 also disclose messaging from which power saving mode is inferred (see d2 para. 0057-0058) and transmission from STA to STA using links of d1 (see d2 para. 0060-0061, 0063-0065), wherein even the sections noted by Applicant in the arguments clearly show messaging from which a state of hibernation are inferred (see d2 para. 0065). Therefore, given a broadest reasonable interpretation, the claims are met by d1 in view of d2, accordingly, the Rejection is made final. The Examiner notes the interview summary mailed herewith wherein the Examiner made attempts to place the application in condition for allowance by including allowable subject matter identified in claims 12 and 19 into claim 1. The Applicant DECLINED every opportunity to expedite prosecution by incorporating allowable subject matter, thereby prolonging prosecution. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20210266891 to Chu et al (hereinafter d1) in view of United States Patent Application Publication US-20210337475 to Cariou et al (hereinafter d2).
 	 Regarding claim 1, as to the limitations “A multi-link device (MLD), comprising: a first station (STA) associated with a first link of a wireless network and configured to communicate with a second MLD over the first link; a second STA associated with a second link of the wireless network, wherein the second STA is in a hibernation mode; and one or more processors communicatively coupled to the first and second STAs and configured to” d1 discloses a STA MLD (see d1 Fig. 1 element 104, para. 0049) which comprises STA1 (see d1 Fig. 1 element 110-1) and STA2 (see d1 Fig. 1 element 110-2) with associated links) as well as processors (see d1 para. 0013, 0049);
as to the limitations “control operations of the first and second STAs; and transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode” d1 discloses controlling operations of the STAs (see d1 para. 0049) as well as power saving modes for STAs (i.e. hibernation mode) (see d1 para. 0049); however, d1 does not appear to explicitly disclose “transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 0002)  including transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode (see d2 para. 0053-0058, 0060-0061, 0063-0065). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: power saving (see d2 para. 0055) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The MLD of claim 1, wherein the message comprises an association request transmitted during an association of the MLD and the second MLD and wherein the message further comprises a request for the second MLD to map one or more traffic identifiers (TIDs) to the first and second links” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also discloses a message comprises an association request transmitted during an association of the MLD and the second MLD and wherein the message further comprises a request for the second MLD to map one or more traffic identifiers (TIDs) to the first and second links (see d1 para. 0062, 0065-0066; d2 para. 0059, 0087).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: power saving (see d2 para. 0055) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The MLD of claim 1, wherein the one or more processors are further configured to receive, using the first STA and from the second MLD, at least one of an updated Group Temporal Key (GTK) or an updated Integrity GTK (IGTK) associated with the second STA” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses receiving, using the first STA and from the second MLD, at least one of an updated Group Temporal Key (GTK) or an updated Integrity GTK (IGTK) associated with the second STA (see d2 para. 0095).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: power saving (see d2 para. 0055) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 5, as to the limitation “The MLD of claim 1, wherein the one or more processors are further configured to: transmit, using the second STA and in response to the second STA transitioning from the hibernation mode to an awake mode, a frame to the second MLD indicating that the second STA has exited the hibernation mode” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also discloses transmitting, using the second STA and in response to the second STA transitioning from the hibernation mode to an awake mode, a frame to the second MLD indicating that the second STA has exited the hibernation mode (see d2 para. 0060-0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of transmit, using the first STA on the first link, a message to the second MLD indicating that the second STA is in the hibernation mode as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: power saving (see d2 para. 0055) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of power saving, with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 6, as to the limitation “The MILD of claim 5, wherein the first STA comprises a first transceiver and the second STA comprises a second transceiver different from the first transceiver and the one or more processors are further configured to control the first STA to enter the hibernation mode” d1 in view of d2 disclose claim 5 as set forth above, d1 in view of d2 also disclose a first transceiver and the second STA comprises a second transceiver different from the first transceiver and the one or more processors are further configured to control the first STA to enter the hibernation mode (see d2 para. 0016, 0131, 0133-0134).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Allowable Subject Matter




Claims 12-20 are allowed. Claims 3, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643